Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered November 21, 2007, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The appellant’s remaining contentions are without merit (see People v Clay, — AD3d —, 2011 NY Slip Op 05729 [2011] [decided herewith]). Skelos, J.P., Dickerson, Eng and Lott, JJ., concur.